DETAILED ACTION
This Office Action is in response to an application that was filed on 03/05/2020. Claims 1-20 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 11, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2018/0151298 A1 and Kim hereinafter).
Regarding claim 1, Kim discloses a multilayer ceramic capacitor (item 100 of Fig. 1 & 10 and ¶[0030 & 0085-0086] shows and indicates multilayer ceramic capacitor 100 {composite electronic component}) comprising: a capacitive element including a plurality of ceramic layers, a plurality of first internal electrode layers, and a plurality of second internal electrode layers that are laminated (item 110 of Figs. 1_7-8 & items 111, 121, 122 and ¶[0033 & 0040-0044] shows and indicates capacitive element 110 {body} including a plurality of ceramic layers 111 {dielectric layers}, a plurality of first internal electrode layers 121, and a plurality of second internal electrode layers 122 that are laminated), the capacitive element including a first principal surface and a second principal surface opposed to each other in a height direction, a first side surface and a second side surface opposed to each other in a width direction orthogonal or substantially orthogonal to the height direction, and a first end surface and a second end surface opposed to each other in a length direction orthogonal or substantially orthogonal to both the height direction and the width direction (items 1, 2, 3, 4, 5, 6 of  Fig. 1 and ¶[0030] shows and indicates capacitive element 110 having a hexahedral shape includes a first principal surface 1 and a second principal surface 2 opposed to each other in a height direction, a first side surface 5 and a second side surface 6 opposed to each other in a width direction orthogonal or substantially orthogonal to the height direction, and a first end surface 3 and a second end surface 4 opposed to each other in a length direction orthogonal or substantially orthogonal to both the height direction and the width direction); wherein the first internal electrode layer extends to the first end surface, and the second internal electrode layer extends to the second end surface (Fig. 8 and ¶[0040-0046] shows and indicates where first internal electrode layer 121 extends to the first end surface 3, and where second internal electrode layer 122 extends to the second end surface 4); each of at least a portion of the first end surface and at least a portion of the second end surface is covered with a conductor layer (items 131, 132 of Fig. 8 and ¶[0074] shows and indicates where at least a portion of first end surface 3 is covered with conductor layer 131 {first external electrode}; and where at least a portion of the second end surface 4 is covered with conductor layer 132 {second external electrode});a portion of the conductor layer is covered with an insulating portion (item 150 of Figs. 7-8_10 and ¶[0053 & 0087] shows and indicates where a portion of the conductor layers 131 & 132 are covered with insulating portion 150 {protective layer that is inherent insulating due to the protective layer 150 disposed on and not short-circuiting 131 & 132});at least a portion of the conductor layer and at least a portion of the insulating portion are covered with an underlayer external electrode layer in each of the first end surface and the second end surface (items 133, 134 of Figs. 8 & 10 and ¶[0074 & 0087] shows and indicates where at least a portion of conductor layer 131 and at least a portion of insulating portion 150 are covered with underlayer external electrode layer 133 {first conductive resin layer} in the first end surface 3; and where at least a portion of conductor layer 132 and at least a portion of insulating portion 150 are covered with underlayer external electrode layer 134 {second conductive resin layer} in the second end surface 4); and at least a portion of the underlayer external electrode layer is covered with a plating layer (items 135, 136 of Figs. 8 & 10 and ¶[007 & 0086] shows and indicates where at least a portion of the underlayer external electrode layer 133 is covered with a plating layer 135; and where at least a portion of the underlayer external electrode layer 134 is covered with a plating layer 136).

Regarding claim 2, Kim discloses a multilayer ceramic capacitor, wherein the insulating portion is dispersed on a surface of the conductor layer (Figs. 7-8_10 and ¶[0053 & 0087] shows and indicates where insulating portion 150 is disperesed on the surface of a conductor layers 131 & 132).

Regarding claim 4, Kim discloses a multilayer ceramic capacitor, wherein a coverage of the insulating portion on a surface of the conductor layer is greater than or equal to about 20% and less than or equal to about 98% (Figs. 7-8_10 is understood to shows where the coverage of insulating portion 150 on a surface of conductor layers 131 & 132 is greater than or equal to about 20% and less than or equal to about 98%).

Regarding claim 5, Kim discloses a multilayer ceramic capacitor, wherein a coverage of the insulating portion on a surface of the conductor layer is greater than or equal to about 30% and less than or equal to about 75% (Figs. 7-8_10 is understood to shows where the coverage of insulating portion 150 on a surface of conductor layers 131 & 132 is greater than or equal to about 30% and less than or equal to about 75%).

Regarding claim 11, Kim discloses a multilayer ceramic capacitor, wherein each of the plurality of ceramic layers mainly includes BaTiO3 (Figs. 7-8_10 and ¶[0042] indicates where the plurality of ceramic layers 111 mainly includes BaTiO3).

Regarding claim 13, Kim discloses a multilayer ceramic capacitor, wherein each of the plurality of first internal electrode layers and each of the plurality of second internal electrode layers includes Ni as a main component (Figs. 7-8_10 and ¶[0044] indicates where each of the plurality of first internal electrode layers 121 and each of the plurality of second internal electrode layers 122 includes Ni as a main component).

Regarding claim 15, Kim discloses a multilayer ceramic capacitor, wherein the conductor layer includes Ni as a main component (Figs. 7-8_10 and ¶[0050-0051] indicates where conductor layers 131 & 132 includes Ni as a main component).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, as detailed in the rejection of claim 1 above, in view of Jeong et al. (US 2011/0141655 Al and Jeong hereinafter).
Regarding claim 6, Kim discloses a multilayer ceramic capacitor, wherein the insulating portion (Figs. 7-8_10 and ¶[0064] shows and indicates where the material  of the insulating portion 150 is not particular limited). 
However, Kim does not discloses wherein insulating portion mainly includes ceramic.
Jeong discloses wherein insulating portion mainly includes ceramic (items 110, 110B of Fig. 2 and ¶[0025 & 0032] shows and indicates where insulating portion 110B {protective layer 110B of ceramic body 110} mainly includes ceramic).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein insulating portion mainly includes ceramic into the structure of Kim. One would have been motivated in the multilayer ceramic capacitor of Kim and have the insulating portion mainly includes ceramic in order to provide an optional protective layer material, as indicated by Kim in ¶[0064], in the multilayer ceramic capacitor of Kim.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, as detailed in the rejection of claim 1 above, in view of Nakaya et al. (US 4,982,485 and Nakaya hereinafter).
Regarding claim 7, Kim discloses the claimed invention except the conductor layer includes ceramic.
Nakaya discloses the conductor layer includes ceramic (2:35-37 indicates conductor layer {outer electrodes} includes ceramic {conductive ceramic film}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the conductor layer includes ceramic into the structure of Kim. One would have been motivated in the multilayer ceramic capacitor of Kim and have the conductor layer include ceramic in order to provide an optional material to form the external electrodes, in the multilayer ceramic capacitor of Kim.
In addition, the applicant has not disclosed that having  the conductor layer includes ceramic solves any stated problems or provides any unexpected results. As such, the Examiner considers this limitation to be a design choice. Therefore, it would have been obvious as matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have the conductor layer includes ceramic, as shown by Nakaya, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, as detailed in the rejection of claim 1 above, in view of Koo et al. (US 2019/0013150 Al and Koo hereinafter).
Regarding claim 9, Kim discloses the claimed invention except wherein the underlayer external electrode layer includes glass.
Koo discloses wherein the underlayer external electrode layer includes glass (¶[0006] indicates underlayer external electrode layer {conductive resin layer} includes glass).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the underlayer external electrode layer includes glass into the structure of Kim. One would have been motivated in the multilayer ceramic capacitor of Kim and have the underlayer external electrode layer include glass in order to provide an optional material to form the conductive resin layer, in the multilayer ceramic capacitor of Kim. 
In addition, the applicant has not disclosed that having the underlayer external electrode layer include glass solves any stated problems or provides any unexpected results. As such, the Examiner considers this limitation to be a design choice. Therefore, it would have been obvious as matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have the underlayer external electrode layer include glass, as shown by Koo, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Allowable Subject Matter
Claims 3, 8, 10, 12, 14, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3, the primary reason for allowance is due to a multilayer ceramic capacitor, wherein the insulating portion has a shape in which four corners are cut off on each of the first end surface and the second end surface.
Regarding claim 8, the primary reason for allowance is due to a multilayer ceramic capacitor, wherein the conductor layer has a thickness less than or equal to about 5.0 μm.
Regarding claim 10, the primary reason for allowance is due to a multilayer ceramic capacitor, wherein a percentage content of the glass in the underlayer external electrode layer is less than or equal to about 40 percent by volume.
Regarding claim 12, the primary reason for allowance is due to a multilayer ceramic capacitor, wherein a thickness of each of the plurality of ceramic layers is about 0.1 μm to about 1.0 μm.
Regarding claim 14, the primary reason for allowance is due to a multilayer ceramic capacitor, wherein each of the plurality of first internal electrode layers and each of the plurality of second internal electrode layers has a thickness of about 0.1 μm to about 1.0 μm.
Regarding claim 16, the primary reason for allowance is due to a multilayer ceramic capacitor, wherein the conductor layer has a thickness of about 0.3 μm to about 5.0 μm.
Regarding claim 17, the primary reason for allowance is due to a multilayer ceramic capacitor, wherein a plurality of the insulating portions are disposed on a surface of the conductor layer in a staggered manner.
Regarding claim 18, the primary reason for allowance is due to the dependency on claim 17.
Regarding claim 19, the primary reason for allowance is due to a multilayer ceramic capacitor, wherein the insulating portion has a thickness of about 0.3 μm to about 5.0 μm.
Regarding claim 20, the primary reason for allowance is due to a multilayer ceramic capacitor, wherein the insulating portion has a lattice shape.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cho et al. US2018/0190433A1 (cited in the IDS filed 03/05/2020) discloses the following: conductor layer covered with an insulating portion; at least a portion of the conductor layer and at least a portion of the insulating portion covered with an underlayer external electrode layer in each of the first end surface and the second end surface; and at least a portion of the underlayer external electrode layer covered with a plating layer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847